
	
		II
		111th CONGRESS
		1st Session
		S. 2927
		IN THE SENATE OF THE UNITED STATES
		
			December 23, 2009
			Mr. Harkin (for himself,
			 Mr. Sanders, Mr. Whitehouse, and Mr.
			 Brown) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  tax on certain securities transactions to fund job creation and deficit
		  reduction, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wall Street Fair Share
			 Act.
		2.Transaction
			 tax
			(a)In
			 generalChapter 36 of the Internal Revenue Code of 1986 is
			 amended by inserting after subchapter B the following new subchapter:
				
					CTax on Securities
				Transactions
						
							Sec. 4475. Tax on securities transactions.
						
						4475.Tax on
				securities transactions
							(a)Imposition of
				taxThere is hereby imposed a
				tax on each covered transaction with respect to any security.
							(b)Rate of
				tax
								(1)Security
									(A)In
				generalExcept as otherwise provided in this subsection, the rate
				of such tax shall be equal to 0.25 percent of the fair market value of the
				security.
									(B)DerivativesIn
				the case of a security described in subsection (d)(1)(D), the rate of such tax
				shall be equal to 0.25 percent of the fair market value of the underlying
				property with respect to, or the notional principal amount of, the derivative
				financial instrument involved in such transaction.
									(C)Short-term debt
				instrumentsIn the case of a covered transaction with respect to
				a security described in subsection (d)(1)(C) which has a fixed maturity date
				not more than 1 year from the date of issue, the rate of such tax shall be
				equal to 0.02 percent of the fair market value of such security.
									(2)Hedging
				transactionIn the case of any covered transaction which is a
				hedging transaction (within the meaning of section 1221(a)(7)), subparagraphs
				(A) and (B) of paragraph (1) shall each be applied by substituting 0.02
				percent for 0.25 percent.
								(c)Covered
				transactionFor purposes of this section, the term covered
				transaction means—
								(1)except as
				provided in paragraph (2), any purchase if—
									(A)such purchase
				occurs on a trading facility located in the United States, or
									(B)the purchaser or
				seller is a United States person, or
									(2)any transaction
				with respect to a security described in subsection (d)(1)(D), if any party with
				rights under such security is a United States person or if such transaction is
				facilitated by a United States person, including a trading facility located in
				the United States or a broker.
								(d)Security and
				other definitionsFor purposes of this section—
								(1)In
				generalThe term security means—
									(A)any share of
				stock in a corporation,
									(B)any partnership
				or beneficial ownership interest in a widely held or publicly traded
				partnership or trust,
									(C)any note, bond,
				debenture, or other evidence of indebtedness issued by a nongovernmental entity
				the beneficial ownership of which is traded on an established market, or
									(D)any evidence of
				an interest in, or a derivative financial instrument in—
										(i)any security
				described in subparagraph (A), (B), or (C),
										(ii)any specified
				index, or
										(iii)any other note,
				bond, or debenture issued by a nongovernmental entity.
										(2)Derivative
				financial instrumentThe term derivative financial
				instrument means any option, forward contract, short position, notional
				principal contract, credit default swap, or any similar financial
				instrument.
								(3)Specified
				indexThe term specified index means any 1 or more
				of any combination of—
									(A)a fixed rate,
				price, or amount, or
									(B)a variable rate,
				price, or amount,  
									which is
				based on any current objectively determinable information which is not within
				the control of any of the parties to the contract or instrument and is not
				unique to any of the parties’ circumstances.(e)Exceptions to
				imposition of tax
								(1)Exception for
				initial issuesNo tax shall be imposed under subsection (a) on
				any covered transaction with respect to the initial issuance of any security
				described in subparagraph (A), (B), or (C) of subsection (d)(1).
								(2)Exception for
				retirement accounts, etcNo
				tax shall be imposed under subsection (a) on any covered transaction with
				respect to any security which is held in any plan, account, or arrangement
				described in section 220, 223, 401(a), 403(a), 403(b), 408, 408A, 529, or 530
				(including assets held in a segregated asset account described in section 817
				as part of any such plan, account, or arrangement).
								(3)Exception for
				certain mutual fund transactionsNo tax shall be imposed under
				subsection (a) on any covered transaction—
									(A)with respect to
				the purchase of any interest in a regulated investment company (as defined in
				section 851) which issues only stock which is redeemable on the demand of the
				stock holder,
									(B)by a regulated
				investment company (as so defined) which is 100 percent owned by 1 or more
				plans, accounts, or arrangements described in paragraph (2), and
									(C)to the extent
				such tax is properly allocable to any class of shares of a regulated investment
				company (as so defined) which is 100 percent owned by 1 or more plans,
				accounts, or arrangements described in paragraph (2).
									(f)By whom
				paid
								(1)In
				generalThe tax imposed by
				this section shall be paid by—
									(A)in the case of a
				transaction which occurs on a trading facility located in the United States,
				such trading facility,
									(B)in the case of a
				transaction not described in subparagraph (A) which is executed by a broker,
				such broker,
									(C)in the case of a
				transaction not described in subparagraph (A) or (B), with respect to a
				security described in section (d)(1)(D), the party identified by the Secretary,
				or
									(D)in any other case,
				the purchaser with respect to the transaction.
									(2)Withholding if
				purchaser is not a United States personSee section 1447 for
				withholding by seller if purchaser is a foreign person.
								(g)AdministrationThe
				Secretary shall carry out this section in consultation with the Securities and
				Exchange Commission and the Commodity Futures Trading Commission.
							(h)Guidance;
				regulationsThe Secretary shall—
								(1)provide guidance
				regarding such information reporting concerning covered transactions as the
				Secretary deems appropriate, and
								(2)prescribe such
				regulations as are necessary or appropriate to prevent avoidance of the
				purposes of this section, including the use of non-United States persons in
				such transactions or the improper allocation of taxes to classes of shares
				described in subsection
				(e)(3)(C).
								.
			(b)Credit for first
			 $100,000 of stock transactions per yearSubpart C of part IV of subchapter A of
			 chapter 1 of such Code is amended by inserting after section 36A the following
			 new section:
				
					36B.Credit for
				securities transaction taxes
						(a)Allowance of
				creditIn the case of any
				individual who is a purchaser with respect to a covered transaction, there
				shall be allowed as a credit against the tax imposed by this subtitle for the
				taxable year an amount equal to the lesser of—
							(1)the aggregate
				amount of tax imposed under section 4475 on covered transactions during the
				taxable year with respect to which the taxpayer is the purchaser, or
							(2)$250 ($125 in the
				case of a married individual filing a separate return).
							(b)DefinitionsFor purposes of this section, any term used
				in this section which is also used in section 4475 shall have the same meaning
				as when used in section
				4475.
						.
			(c)WithholdingSubchapter
			 A of chapter 3 of such Code is amended by adding at the end the following new
			 section:
				
					1447.Withholding on
				securities transactions
						(a)In
				generalIn the case of any
				outbound securities transaction, except as provided in subsection (b), the
				transferor shall deduct and withhold a tax equal to the tax imposed under
				section 4475 with respect to such transaction.
						(b)DerivativesIn
				the case of any outbound securities transaction with respect to a security
				described in section 4475(d)(1)(D), the party identified by the Secretary shall
				so deduct and withhold.
						(c)Outbound
				securities transactionFor purposes of this section, the term
				outbound securities transaction means any covered transaction to
				which section 4475(a) applies if—
							(1)such transaction
				does not occur on a trading facility located in the United States, and
							(2)the purchaser with
				respect to such transaction in not a United States
				person.
							.
			(d)Conforming
			 amendments
				(1)Section 6211(b)(4)(A) of such Code is
			 amended by inserting 36B, after 36A,.
				(2)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting 36B,
			 after 36A,.
				(e)Clerical
			 amendments
				(1)The table of
			 subchapters for chapter 36 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to subchapter B the following new
			 item:
					
						
							Subchapter C. Tax on securities
				transactions.
						
						.
				(2)The table of
			 sections for subchapter A of chapter 3 of such Code is amended by adding at the
			 end the following new item:
					
						
							Sec. 1447. Withholding on securities
				transactions.
						
						.
				(3)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 36A the following new
			 item:
					
						
							Sec. 36B. Credit for securities
				transaction
				taxes.
						
						.
				(f)Effective
			 dateThe amendments made by this section shall apply to
			 transactions occurring after December 31, 2010.
			
